RYMER, Circuit Judge,
concurring:
I agree that the judgment of the district court should be affirmed, but I base my decision on narrower grounds than the majority. The majority holds that the fact of holding a top secret security clearance is by itself sufficient to justify drug testing and that it is therefore unnecessary to consider whether the employees in this case are in fact likely to gain access to sensitive material by working in close proximity to such material. Ante at 506-07 & n. 7.
I believe the analysis should run in the other direction. If the employees in this case are in fact likely to gain access to sensitive material, then it is unnecessary to consider the broader question of whether the fact of a top secret security clearance is always sufficient to justify drug testing. In this case, the IFPTE employees have access to areas where classified material is kept and transmitted. Although they are not themselves authorized to handle the material and security measures are in place to prevent them from having direct contact with the material, it is certainly possible for the security measures to fail and for the employees to come into contact with sensitive material. Given this security risk, the Navy's drug testing program is justified. Because summary judgment is warranted on the particular facts of this case, I would express no opinion on whether the government’s determination that an employee must hold a top secret security clearance will always meet the constitutional requirements that justify drug testing.
The majority also makes no distinction between TSA clearances and other levels of security clearances. See, e.g., ante at 506-OS (stating that employees holding “security clearances” have sufficient access to sensitive information to justify drug testing). I would reserve any judgment about the constitutionality of requiring drug testing for holders of other levels of security clearances until the case is presented to us. Many government employees are required to hold security clearances, and the risk involved with other employees at other levels may be substantially different from the risk involved in this case. The actual risk involved should be balanced independently against the intrusiveness of drug testing whenever the question arises.
I see no reason to state a more sweeping rule than necessary to cover the facts of this case and therefore decline to join in the reasoning of the majority opinion.